Citation Nr: 0915874	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-30 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than October 25, 
2006, for the grant of service connection for coronary artery 
disease, secondary to service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than October 25, 
2006, for the award of special monthly compensation (SMC) 
based upon the need for the regular aid and attendance of 
another person.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for coronary artery disease, secondary to 
service-connected PTSD, and awarded SMC, based upon the need 
for the regular aid and attendance of another person, 
effective October 25, 2006.  By an August 2007 statement of 
the case, the RO denied the Veteran's claims of entitlement 
to an effective date of service connection and award of MSC 
earlier than October 25, 2006.


FINDING OF FACT

The veteran died in October 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); 
Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal on the 
merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).

The Board notes that the Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008) allows for substitution in the case of death of a 
claimant who dies on or after October 10, 2008.  38 U.S.C. 
§ 5121A (West Supp. 2008).  Because the claimant in this case 
died prior to October 10, 2008, no substitution may be made.


ORDER

The appeal is dismissed.




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


